Citation Nr: 1434960	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the RO adjudicated the issue of service connection for a left knee disability on the merits, rather than on a new and material basis.  However, as set forth below, since there was a final RO decision previously on that matter, the issue has been characterized as indicated on the front page of this decision.  

In November 2013, the Veteran testified via video conference from the RO before the undersigned.  At that time, the Veteran and his representative clarified that although the RO had adjudicated the issue of service connection for a left elbow disability, the Veteran was seeking service connection for a right elbow disability; thus, the characterization of that issue has also been changed as indicated on the front page of this decision.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In October 1995, the RO denied service connection for residuals of left knee trauma.  The Veteran did not appeal.

2.  Evidence submitted since the RO's October 1995 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  Left knee disability, diagnosed as degenerative joint disease of the left knee, status post arthroscopic surgery, is attributable to service.  

4.  Right knee strain disability is attributable to service.  

5.  Left shoulder disability, diagnosed as degenerative joint disease of the left acromioclavicular joint, status post shoulder surgery, is attributable to service.  

6.  Bilateral hearing loss is attributable to service.  

7.  There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for right elbow disability.


CONCLUSIONS OF LAW

1.  The RO's October 1995 rating decision which denied service connection for residuals of left knee trauma is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's October 1995 rating decision; thus, the claim of service connection for residuals of left knee trauma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  Left knee disability, currently diagnosed as degenerative joint disease of the left knee, status post arthroscopic surgery, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

4.  Right knee strain disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

5.  Left shoulder disability, diagnosed as degenerative joint disease of the left acromioclavicular joint, status post shoulder surgery, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

6.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2013).

7.  The Veteran's appeal as to the issue of the service connection for a right elbow disability is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

New and Material Evidence to Reopen 
Service Connection for a Left Knee Disability

In an October 1995 rating decision, the RO denied service connection for residuals of left knee trauma on the basis that although the Veteran had left knee treatment in service, there were no lasting residuals.  A notice of disagreement was not received within the subsequent one-year period and no additional evidence was received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Veteran has presented additional medical evidence and argument in support of his claim to reopen, including two letters from C.A.R., M.D., an orthopedist, who indicated that his current left knee disability was incepted in service.  

Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The United States Court of Appeals for Veterans Claims (Court) has indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim.  If there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  The Board finds that this low threshold has been met and the duty to assist has been triggered.  Thus, the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, arthritis and organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Left and Right Knees

The Veteran contends that he injured his left knee while playing softball during service.  He also contends that he suffered various smaller injuries to his right knee and also compensated for his left knee, which was worse, by applying more pressure to his right knee when ambulating.  He states that both knees have bothered him persistently since service.  He also explains that his job on the flight line was physically taxing and he suffered many injuries.  

The Veteran is competent to report that he injured both knees in service and that pain and other symptoms have existed from service to the present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Moreover, the service treatment records (STRs) reflect bilateral knee injuries and complaints.  In October 1987, the Veteran was seen for left knee pain and locking.  In July 1993, the Veteran was treated for a right knee contusion and strain.  That same month, he suffered a hyperextension injury to the left knee and was placed on a limited profile.  In August 1994, it was noted that the Veteran had increasing pain and other symptoms associated with degenerative joint disease of the left knee (although an x-ray was normal).  The examiner also stated that the Veteran had a probable left medial meniscus tear with resulting laxity of the medial collateral ligament and the anterior cruciate ligament.  The November 1994 retirement examination documented that the Veteran had intermittent locking of the left knee and had a probable cartilage tear.  

Post-service, in June 2004, the Veteran reported that he was going from the kneeling to the standing position when he felt his left knee slide and go out of joint, and then pop back in place.  A subsequent magnetic resonance imaging (MRI) showed a medial meniscus tear and that the anterior cruciate ligament was intact.  The Veteran then suffered a twisting type of injury to the left knee in October 2004.  He then underwent arthroscopic surgery.

There are medical opinions in this case.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In January 2009, a VA physician's assistant examiner examined the Veteran and opined that he had no right knee disability.  She also opined that the Veteran had degenerative joint disease of the left knee, but it was less likely than not that the disability was the same as during active duty or a result of active duty.  No rationale was provided.  Conversely, in June 2010 and January 2014 opinions, Dr. R. opined that current knee disabilities were etiologically related to service.  He acknowledged inservice injuries (stating that he had reviewed STRs) and the Veteran's report of symptoms since service and also confirmed that the Veteran had current active disabilities consisting of residuals of left knee collateral ligament injury.  He stated that he was a board certified orthopedic surgeon and had treated the Veteran on a long-standing basis for chronic disabilities, existing since service.  

In this case, greater probative weight is given to the private examiner's opinion based on the consistency with the record, the support of lay evidence, and the particular medical expertise in orthopedics.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board observes that the inservice findings noted by Dr. R. specifically were limited to the left knee, but his opinion pertained to both knees and all reasonable doubt is afforded to the Veteran.  Accordingly, service connection for left knee disability, diagnosed as degenerative joint disease of the left knee, status post arthroscopic surgery, left knee collateral ligament injury, as well as right knee strain disability is warranted.  

Left Shoulder

The STRs reflect that the Veteran reported for treatment in December 1986 for left shoulder pain for the past month.  X-rays were negative.  He was diagnosed as having left shoulder strain.  The retirement examination reflected current left shoulder complaints.  

Post-service, the Veteran was treated on multiple occasions for left shoulder complaints and he underwent surgery twice in November 2008 and November 2009, for rotator cuff repair.

The January 2009 VA medical opinion noted that while the Veteran has minimal degenerative joint disease of the left acromioclavicular joint, status post shoulder surgery, it was less likely as not that it was the same condition as the shoulder strain diagnosed in service.  In contrast, Dr. R., in his two opinion letters, indicated that the Veteran had rotator cuff disability, which was directly caused by his military service.  While Dr. R. did not cite to the inservice findings specifically, he is competent to provide the medical opinion as an orthopedic surgeon, particularly since he reviewed the STRs.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for left shoulder disability, diagnosed as degenerative joint disease of the left acromioclavicular joint, status post shoulder surgery, is warranted.



Bilateral Hearing Loss

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

In this case the Veteran worked on the flight line and acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).  

On his retirement examination in November 1994, audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
5
10
15
LEFT
20
20
5
5
15

The examiner noted that the Veteran had mild high and low frequency hearing loss.  While hearing loss per 38 C.F.R. § 3.385 was not shown, earlier audiogram findings demonstrated a shift to higher decibels by the retirement evaluation.  See, for example, August 1987 periodic examination.  

On VA audiological evaluation in January 2009, hearing loss under 38 C.F.R. § 3.385 was shown.  However, the audiologist opined that the Veteran's current bilateral hearing loss was not caused by or a result of inservice acoustic trauma because the STRs were negative for hearing loss, the Veteran had a history of civilian occupational noise exposure (as a general contractor for construction operations), and the configuration of the hearing loss was inconsistent with acoustic trauma.  

A private audiologist provided a differing opinion in June 2010.  She indicated that she had reviewed the pertinent records, the occupational specialty inservice, and the post-service occupation.  She indicated that current hearing loss was on fact consistent with one caused by acoustic trauma and it was likely secondary to inservice acoustic trauma.

Thus, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on essentially accurate medical histories, assuming the VA examiner meant that there was no hearing loss per 38 C.F.R. § 3.385 and not in general, given the diagnosis of hearing loss on the separation examination.  As such, the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  Accordingly, service connection for bilateral hearing loss is warranted.

Right Elbow

As noted in the introductory portion of this decision, the Veteran clarified at his Board hearing that service connection was being sought for a right elbow, not a left elbow, disability.  However, a review of the record shows that service connection has already been established for a disability of the right radial head (right elbow).  See October 24, 1994 rating decision.  

Based upon the foregoing, the Board finds that there is no justiciable case or controversy as to the matter of service connection for a right elbow disability as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the absence of any justiciable question, the appeal as to the issue of service connection for a right elbow disability must be dismissed. 


ORDER

Service connection for a left knee disability, diagnosed as degenerative joint disease of the left knee, status post arthroscopic surgery, left knee collateral ligament injury, is granted.  

Service connection for a right knee strain disability is granted.  

Service connection for a left shoulder disability, diagnosed as degenerative joint disease of the left acromioclavicular joint, status post shoulder surgery, is granted.  

Service connection for bilateral hearing loss is granted.  

Entitlement to service connection for a right elbow disability is dismissed.


REMAND

Hypertension

The Veteran asserts that hypertension was diagnosed in the mid-2000, but he had high blood pressure readings during service.  A review of the STRs revealed various blood pressure readings, including a reading of 134/90 on April 20, 1992.  The Veteran testified that he would be submitting a medical opinion from a private examiner, but it has not been received.  In addition, the Veteran has not been afforded a VA hypertension examination.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit a private medical opinion regarding his hypertension.  

2.  Schedule the Veteran for a VA hypertension examination.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service or within one year of service, or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached, including with regard to inservice blood pressure readings, including the April 20, 1992 reading of 134/90.  

3.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


